835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick PAYTON, Petitioner,v.NORTH AMERICAN COAL CORPORATION, Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 87-3592.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1987.

1
Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a claim for compensation under the Black Lung Benefits Act, 30 U.S.C. Sec. 901 et seq., which was denied by an administrative law judge.  The Benefits Review Board affirmed this decision, holding that the administrative law judge correctly found petitioner was not entitled to the interim presumption of disability found at 20 C.F.R. Sec. 727.203(a)(1) or (4).  Petitioner now seeks review of the Board's decision.  On this appeal the parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we affirm the decision of the Benefits Review Board for the reasons set forth in the Board's decision and order of May 29, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation